IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

AVERY REIL, *

Plaintiff | oe

V * Civil Action No. JKB-18-2233
MICHAEL MUIR, Facility Administrator, *

JOHN CODD, !

CATHY GRANT, Case Manager, *

Defendants *

KK

MEMORANDUM OPINION

Pending is Maryland inmate Avery Reil’s pro se Complaint filed pursuant to 42 U.S.C.
§ 1983, alleging that he was denied access to the courts. Defendants, Michael Muir, Facility
Manager, and Cathy Grant, Case Manager, have filed a Motion to Dismiss or, in the Alternative,
Motion for Summary Judgment. ECF No. 10. Reil filed a Motion to Deny Summary Judgment
or Deny the Motion to Dismiss, with his declaration (ECF No. 13 at 3), and subsequently filed a
Motion for Summary Judgment and a Motion for a Jury Trial. ECF No. 14, 18. Defendants filed
an opposition to Reil’s Motion for Summary Judgment. ECF No. 15.

After considering the submissions, the Court finds a hearing is unnecessary to resolve the
issues. See Loc. R. 105.6 (D. Md. 2018). For reasons to follow Defendants’ Motion will be treated
as a Motion for Summary Judgment and granted. Reil’s Motion to Deny Summary Judgment or
Deny Motion to Dismiss, Motion for Summary Judgment, and Motion for a Jury Trial will be

denied.

 

1 John Codd has retired, and service was not obtained for him. ECF No. 8. Had service been obtained, the claims
against him would be unavailing for reasons set forth in this Mernorandum Opinion.

 
BACKGROUND

Reil was incarcerated at Eastern Correctional Institution in Westover, Maryland, at the time
he filed this Complaint on July 20, 2018. He has been transferred since to another facility. ECF
No. 17. His allegations are based on incidents that occurred at ECI.

In his Complaint, he alleges that he is indigent and unable to pay for postage for mail, and
that certified mail he sent on March 6, 2018, was returned to him on March 9, 2018, with a note
that read, “you do not have enough money in your account to mail out the certifieds [sic]: non-
sufficient funds.” Compl. ECF No, 1 at 3. Reil states he then wrote to his case manager, John
Codd, to obtain “additional postage for my legal mail as DCD 250-1 says to do.” Jd. Reil states
Codd never answered his letter. When Reil spoke to Codd on May 2, 2019, Codd informed him
that he “knew nothing about this rule.” Jd That same day, Reil sent an informal complaint to the
head case manager, Ms. Grant, and asked her how to have his legal mail approved for postage.

Reil alleges that he has had mail sent back to him “several times” for insufficient postage.
Id. He does not explain the nature of these items or when they were returned, Rather, he invites —
the Court to look at the ECT mail log, which is not in the record. fd.

Reil filed Administrative Remedy Procedure (ARP) request ECI-A-0063-18 about his
concerns. He received a response that informed him he did not qualify for postage for certified
mail, but he could be approved for first class postage for his legal mail. Reil claims the delay in
providing postage to him has required that he sell his food to obtain funds to timely send his legal
mail and amounts to cruel and unusual punishment. fd. Reil seeks damages and asks for injunctive
relief to have the Division of Correction enforce its own mail policies and to retrain case

management staff regarding these policies. fd.
STANDARD FOR SUMMARY JUDGMENT

Summary judgment is proper when the moving party demonstrates, through “particular
parts of materials in the record, including depositions, documents, electronically stored
information, affidavits or declarations, stipulations ..., admissions, interrogatory answers, or other *
materials,” that “there is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Fed. R. Civ. P. 56(a), (c)(1)(A); see Baldwin v. City of Greensboro,
714 F.3d 828, 833 (4th Cir. 2013). Ifthe party seeking summary judgment demonstrates that there
is no evidence to support the nonmoving party’s case, the burden shifts to the nonmoving party to
identify evidence that shows a genuine dispute exists as to material facts. See Celotex v. Catrett,
477 U.S. 317 (1986). The existence of only a “scintilla of evidence” is not enough to defeat a
motion for summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986).
Instead, the evidentiary materials submitted must show facts from which the finder of fact
reasonably could find for the party opposing summary judgment. /d.

If this initial burden is met, the opposing party may not rest on the mere allegations in the
complaint. /d. at 247-48. The opposing party “must come forward with specific facts showing
that there is a genuine issue for trial.” Matsushita Elec. Indus. Co. y. Zenith Radio Corp., 475 U.S.
574, 587 (1986). Where the record taken as a whole could not lead a rational trier of fact to find
for the non-moving party, summary judgment is appropriate. Anderson, 477 U.S. at 248-49.

The argued existence of a factual dispute does not defeat an otherwise properly supported
motion. /d. “If the evidence is merely colorable or is not significantly probative,” summary
judgment is appropriate. /d. at 249-50 (citations omitted). “When opposing parties tell two
different stories, one of which is blatantly contradicted by the record, so that no reasonable jury

could believe it, a court should not adopt [the moving party’s] version of the facts for purposes of

 

 
 

ruling on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007). Ona
motion for summary judgment, the court considers the facts in the light most favorable to the non-
moving party, drawing all justifiable inferences in his favor. Ricci v. DeStefano, 557 U.S. 557,
585-86 (2009).

When the parties have filed cross-motions for summary judgment, the court must “review
each motion separately on its own merits to ‘determine whether either of the parties deserves
judgment as a matter of law.’ Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003) (quoting
Philip Morris Inc. v. Harshbarger, 122 F.3d 58, 62 n.4 (1st Cir. 1997)). Moreover, “[w]hen
considering each individual motion, the court must take care to ‘resolve all factual disputes and
any competing, rational inferences in the light most favorable’ to the party opposing that motion.”
id. (quoting Wightman y. Springfield Terminal Ry. Co., 100 F.3d 228, 230 (1st Cir. 1996)). A
court must, however, also abide by its affirmative obligation to prevent factually unsupported
claims and defenses from going to trial. Drewitt v. Pratt, 999 F.2d 774, 778-79 (4th Cir. 1993).

DISCUSSION
Defendants argue that they are entitled to dismissal or summary judgment on several
grounds including: failure to exhaust administrative remedies; failure to state a constitutional
‘claim; respondeat superior; and qualified immunity. In support of their dispositive motion,
Defendants have filed verified exhibits and declarations. Reil’s cross-motion for summary
judgment argues without supporting details that there is no genuine dispute of material fact at issue -
and that Defendants have been deliberately indifferent to their own policies and rules in violation

of his right to due process and access to the courts. ECF No. 14 at 1.
 

I. Exhaustion of Administrative Remedies.

Defendants argue that Reil did not properly present his claims through the ARP process
before filing this lawsuit; therefore, the claims must be dismissed pursuant to the Prison Litigation
Reform Act (“PLRA”), 42 U.S.C. § 1997e(a). Def. Memo, ECF No. 10-1 at 7.

Reil signed his complaint on July 12, 2018, and the envelope bears a date stamp for July
18,2018. ECF 1 at5; ECF 1-1. As noted, the Court received the Complaint on July 20, 2018.

On March 10, 2018, Reil submitted ARP-ECI-A0063-18, asserting that his right to access
to the courts was being violated because he was indigent and unable to send certified mail on
March 6, 2018, due to insufficient funds. He added that his state habeas corpus petition -was
required to be sent by certified mail. ECF No. 10-3 at 5.2 The ARP was assigned to Captain Kiser
and, after investigation, he recommended dismissing the ARP for lack of merit. ECF No. 10-3
at 8. The ARP was dismissed by Facility Administrator Muir as the Warden’s designee on April 2,
2018, for the following reasons:

Upon review of documentation, it has been determined that there is no evidence to
substantiate your claim, You failed to obtain verification from your case manager
indicating that your documents were of a legal nature or the court’s mandates that
it must be sent as certified mail prior to sending it to the mailroom. No approval
for the required expense of sending it as certified mail was obtained and you lacked
the necessary funds in your account to pay for the expense to send your mail
certified, as such the mail was returned to you with a written notification as to why

it was returned.

ECF No. 10-3 at 5-7, 9.

 

2 Reil does not provide additional information about the habeas petition in the Complaint. On March 3, 2015, Reil
was found guilty by a jury in the Circuit Court for Harford County of second degree burglary and related offenses and
sentenced on April 15, 2016, to 15 years of incarceration with five years suspended. State v. Reil, Case No. 23-K-15-
000683 (Cir. Ct. Harford Cty.). On January 4, 2019, the Circuit Court for Harford County held a post-conviction
hearing in the case. The hearing has been continued to August 5, 2019. Notably, Reil filed the Petition in that case
on March 26, 2018, shortly after his March 6, 2018, mail was returned to him. See
http://casesearch.courts.state.md.us/casesearch/inquiryDetail.jis?caseld=12K 15000683 &loc=56é&detailLoc-ODYC
RIM (visited May 24, 2019).
Reil filed IGO No. 20180896 on May 29, 2018, as a grievance appeal from the disposition
of ARP-ECI-A0063-18. Declaration of Samiyah Hassan. ECF No. 10-2 93. At the time Reil filed
the Complaint in July of 2018, the grievance was pending before the IGO. /d. { 3 (stating as of
September 26, 2018, the grievance was under review in the IGO).

The Prisoner Litigation Reform Act (“PLRA”) provides that “[nJo action shall be brought
with respect to prison conditions under section 1983 ..., or any other Federal law, by a prisoner
confined in any jail, prison, or other correctional facility until such administrative remedies as are
available are exhausted.” 42 U.S.C. § 1997e(a); Batile v. Ledford, 912 F.3d 708, 711 (4th Cir.
2019). “[Ujnexhausted claims cannot be brought in court.” Meyers v. Clarke, _F. App’x _, 2019
WL 1568626 (4th Cir. April 11, 2019) (quoting Jones v. Bock, 549 U.S. 199, 211(2007)):

For purposes of the PLRA, “the term ‘prisoner’ means any person incarcerated or detained
in any facility who is accused of, convicted of, sentenced for, or adjudicated delinquent for,
violations of criminal law or the terms and conditions of parole, probation, pretrial release, or
diversionary program.” 42 U.S.C. § 1997e(h). The phrase “prison conditions” encompasses “all
inmate suits about prison life, whether they involve general circumstances or particular episodes,
and whether they allege excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516,
532 (2002).

Exhaustion serves several purposes. These include “allowing a prison to address
complaints about the program it administers before being subjected to suit, reducing litigation to
the extent complaints are satisfactorily resolved, and improving litigation that does occur by
leading to the preparation of a useful record.” Jones, 549 U.S. at 219; see Moore v. Bennette, 517
F.3d 717, 725 (4th Cir. 2008) (noting that exhaustion means providing prison officials with the

opportunity to respond to a complaint through proper use of administrative remedies). It is

po
designed so that prisoners “pursue administrative grievances until they receive a final denial of
their claim, appealing through all available stages in the administrative process.” Chase v. Peay,
286 F. Supp. 2d 523, 530 (D. Md. 2003); see also Booth v. Churner, 532 U.S. 731, 735 (2001)
(affirming dismissal of prisoner’s claim for failure to exhaust where he “never sought intermediate
or full administrative review after prison authority denied relief”).

Exhaustion is mandatory and, therefore, a court ordinarily may not excuse a failure to
exhaust. Ross v. Blake, U.S. _,1368. Ct. 1850, 1856-57 (2016) (citing Miller v. French, 530
U.S. 327, 337 (2000) (explaining that “[t]he mandatory ‘shall’ ... normally creates an obligation
impervious to judicial discretion”)); see Jones, 549 U.S. at 220. An inmate must follow the
required procedural steps in order to exhaust his administrative remedies. Moore, 517 F.3d at 725,
729. The court, however, is “obligated to ensure that any defects in administrative exhaustion
were not procured from the action or inaction of prison officials.” Aquilar-Avellaveda vy. Terrell,
478 F.3d 1223, 1225 (10th Cir. 2007); see Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006).

In Ross, the Supreme Court reiterated that “[a] prisoner need not exhaust remedies if they
are not ‘available.”” 136 S. Ct. at 1855. The Fourth Circuit explained the meaning of “available”
remedies:

[A]n administrative remedy is not considered to have been available if a prisoner,

through no fault of his own, was prevented from availing himself of it. See Aquilar-

Avellaveda v. Terrell, 478 F. 3d 1223, 1225 (10th Cir. 2007); Kaba v. Stepp, 458 F.

3d 678, 684 (7th Cir. 2006). Conversely, a prisoner does not exhaust all available

remedies simply by failing to follow the required steps so that remedies that once

were available to him no longer are. See Woodford v. Ngo, 548 U.S. 81, 89 (2006).

Rather, to be entitled to bring suit in federal court, a prisoner must have utilized all

available remedies “in accordance with the applicable procedural rules,” so that

prison officials have been given an opportunity to address the claims

administratively. /d. at 87. Having done that, a prisoner has exhausted his available

remedies, even if prison employees do not respond. See Dole v. Chandler, 438 F.3d

804, 809 (7th Cir. 2006).

Moore, 517 F.3d at 725.
An administrative remedy is available if it is “capable of use’ to obtain ‘some relief for
the action complained of.”” Ross, 136 S. Ct. at 1859 (quoting Booth, 532 U.S. at 738). Thus, an
inmate must complete the prison’s internal appeals process, if possible, before bringing suit. See
Chase, 286 F. Supp. 2d at 529-30. As a prisoner, Reil must comply with the strict requirements
of the exhaustion provisions, See Porter v. Nussle, 534 U.S. at 528 (no distinction is made with
respect to exhaustion requirement between suits alleging unconstitutional conditions and suits
alleging unconstitutional conduct). Exhaustion is also required even though the relief sought is
not attainable through resort to the administrative remedy procedure. See Booth, 532 U.S. at 741.

Exhaustion requires completion of “the administrative review process in accordance with
the applicable procedural rules, including deadlines.” Woodford v. Ngo, 548 U.S. 81, 88, 93
(2006). The Supreme Court has outlined three circumstances when an administrative remedy is
unavailable and an inmate’s duty to exhaust available remedies “does not come into play.” Ross,
136 S. Ct. at 1859. These are (1) when the remedy operates as a “simple dead end—with officers
unable or consistently unwilling to provide any relief to aggrieved inmates”; (2) when the
administrative scheme is so “opaque” as to be “practically speaking, incapable of use”; and
(3) when prison administrators “thwart inmates from taking advantage of a grievance process
through machination, misrepresentation, or intimidation.” /d. at 1859-60. Reil does not assert the
ARP process was unavailable to him. ECF No. 1, 13.

In Maryland, the Department of Public Safety and Correctional Services (“DPSCS”) has
made an “administrative remedy procedure” (“ARP”) available to Maryland State prisoners for
“inmate complaint resolution.” See generally Md. Code Ann., Corr. Servs. §§ 10-201 ef seq.;
Code Md. Regs, 12.07.01.01B(1) (defining ARP). The grievance procedure applies to the

submission of “grievancefs] against ... official[s] or employee(s] of the Division of Correction.”
Corr, Servs. § 10-206(a).

Regulations promulgated by DPSCS concerning the administrative remedy procedure
define a “grievance? to include a “complaint of any individual in the custody of the
[DOC]...against any officials or employees of the [DOC]...arising from the circumstances of
custody or confinement.” COMAR 12.07.01.01B(8). An inmate “must exhaust” the ARP process
as a condition precedent to further review of the inmate’s grievance. See C.S. § 10-206(b); see
also COMAR 12.07.01.02.D; DCD 185-002 (effective August 27, 2008).

To pursue a grievance, a prisoner confined in a Division of Correction (DOC) facility may
file with the Inmate Grievance Office (“IGO”) a grievance against any DOC official or employee.
C.S. § 10-206(b). However, if the DOC institution has a grievance procedure that is approved by
the IGO, the prisoner must first follow the institutional ARP process, before filing a grievance with
the IGO. See C.S. § 10-206(b); see also OPS.185.0002.02. Further, DPSCS has established an
administrative remedy procedure process that applies to DOC facilities. OPS.185.0002.02.

The ARP process consists of multiple steps. For the first step, a prisoner is required to file
his initial! ARP with his facility’s “managing official.” OPS.185.0002.05C(1). C.S. § 1-101(k)
defines a managing official “as the administrator, director, warden, superintendent, sheriff, or other
individual responsible for the management of a correctional facility.” In the DOC, each facility’s
warden is responsible for the administrative remedy procedure at the institutional level. DCD
# 185-003VI. Moreover, the ARP request must be filed within 30 days of the date on which the
incident occurred, or within 30 days of the date the prisoner first gained knowledge of the incident
or injury giving rise to the complaint, whichever is later. COMAR 12.07.01.05A.

The second step in the ARP process occurs if the managing official denies a prisoner’s

initial ARP. In that circumstance, the prisoner has 30 days to file an appeal with the DPSCS’s

 
Deputy Secretary for Operations or that official’s designee. OPS.185.0002.05C(2). For prisoners
in DOC facilities, the Commissioner of Correction is the official to whom this appeal is sent. DCD
# 185-004VI.

If the Commissioner of Correction denies an appeal, the prisoner has 30 days to file a
grievance with the IGO. OPS.185.0002:05D; C.S. § 10-206(a); C.S. § 10-210; COMAR
12.07.01.05B; see also DCD 185-002, § VICN)(1). When filing with the IGO, a prisoner is required
to include copies of the following: the initial request for administrative remedy, the warden’s
response to that request, a copy of the ARP appeal filed with the Commissioner of Correction, and
a copy of the Commissioner’s response. COMAR 12.07.01.04(B)(9)(a)._ If the grievance is
determined to be “wholly lacking in merit on its face,” the IGO may dismiss it without a hearing.
CS. § 10-207(b)(1); see COMAR 12.07.01.07B.

A dismissal order constitutes the final decision of the Secretary of DPSCS for purposes of
judicial review. C.S. § 10-207(b)(2)(ii). However, if a hearing is deemed necessary by the IGO,
the hearing is conducted by an administrative law judge with the Maryland Office of
Administrative Hearings. See C.S. § 10-208(2)(c); COMAR 12.07.01.07-.08. The conduct of
such hearings is governed by statute. See C.S. § 10-208; COMAR 12.07.01.07D; see also Md.
Code, Title 10 of the State Government Article.

A decision of the administrative law judge denying all relief to the inmate is considered a
final agency determination. C.S. § 10-209(b)(1)(i) & (ii); COMAR 12.07.01.10A. However, if
the ALJ concludes that the inmate’s complaint is wholly or partly meritorious, the decision
constitutes a recommendation to the Secretary of DPSCS, who must make a final agency
determination within fifteen days after receipt of the proposed decision of the administrative law

judge. See C.S. § 10-209(b)(2), (c).

10

 
The final agency determination is subject to judicial review in Maryland State court, so
long as the claimant has exhausted his/her remedies. See C.S. § 10-210. But, an inmate need not
seek judicial review in State court in order to satisfy the PLRA’s administrative exhaustion
requirement, See, e.g., Pozo, 286 F.3d at 1024 (“[A] prisoner who uses all administrative options
that the state offers need not also pursue judicial review in state court.”).

In his opposition, which was filed with a declaration, Reil states he received a letter from
the IGO on August 3, 2018, stating his grievance was received on May 22, 2018. ECF No. 13 at
4. He posits that because he received the IGO’s letter “outside the 30 days they had to respond as
required according to the Code of Maryland Regulations (COMAR),” his administrative remedies
are exhausted. /d. As noted above, if the Commissioner of Correction denies an appeal, the
prisoner has 30 days to file a grievance with the IGO. OPS.185.0002.05D; C.S. § 10-206(a);
COMAR 12.07.01.05. Contrary to Reil’s assumption, however, Maryland regulations do not
require the IGO to issue a decision on the grievance appeal within thirty days of filing, and Reil’s
administrative remedies were not exhausted when he filed the Complaint. ECF 1 at 5; ECF 1-1.
Accordingly, Reil’s claims are subject to dismissal for failure to exhaust administrative remedies.

Further, even if Reil had exhausted his claims, they would not prevail for reasons below
discussed,

w. Access to the Courts

To bring a claim pursuant to 42 U.S.C. § 1983, a plaintiff must establish the violation of a
constitutional right or federal law. See Baker v. McCollan, 443 U.S. 137, 140 (1979).

Prisoners have a constitutionally protected right of access to the courts. See Bounds v.
Smith, 430 U.S. 817, 821 (1977). Prisoners are entitled to “a reasonably adequate opportunity to

present claimed violations of fundamental constitutional rights to the courts.” Bounds v. Smith,

11

 

 
430 U.S. at 825 (1977; see Hudspeth v. Figgins, 584 F.2d 1345, 1347 (4th Cir. 1978).

A deprivation of an inmate’s right of access to the courts is actionable, but only when the
inmate is able to demonstrate actual injury from such deprivation. See Lewis v. Casey, 518 U.S.
343, 349 (1996). The Constitution does not guarantee inmates the: ability to litigate every
imaginable claim they can perceive, only that they be given the tools necessary “in order to attack
their sentences, directly or collaterally, and in order to challenge the conditions of their
confinement.” /d. at 355.

Actual injury occurs when a prisoner demonstrates that a “nonfrivolous” and “arguable”
claim was lost due to denial of access to the courts. More particularly, to state a claim that delay
or nondelivery of legal mail deprived him of meaningful access to the courts, a prisoner must allege
adverse consequences resulted from the delay or non-delivery. Pearson, 345 F. Supp. 2d at 519
(citing White v. White, 886 F.2d 721, 723 (4th Cir. 1989)). Actual prejudice in this context refers
to concrete harms such as the inability to meet a filing deadline or the inability to file a claim at
all. See, e.g., Lewis, 518 U.S. at 349; Strickler, 989 F.2d at 1383 n.10.

In his opposition, Reil asserts that he tried to file “a state habeas corpus a few times, and
none of the courts” had received the filings. ECF No. 13 at 2. Reil states the deadline for filing
was October 18, 2016. Jd. Reil asserts Defendants “can pick when” to let him challenge his
conviction by way of a post conviction petition. Jd. Importantly, Reil does not assert that he
actually missed a filing deadine? or provide evidence for this Court to assess whether the petition
contained arguable, nonfrivolous claims to show he suffered actual injury. Absent an allegation

of actual harm, he has not established a viable claim for denial of access to the courts.

 

3 As noted, Reil filed a petition for post conviction relief in the Circuit Court for Harford County several days after
the incident at issue here. Supra n.2.

12
I. Violation of Policy, Procedures and Regulations
If Reil intends to raise a due process claim based on alleged violations of policies,
procedures, and state regulations in responding to his postage concerns, his claim is likewise
without merit. State regulations do not provide a basis for a due process violation. Weller v.
Dept. of Soc. Services, 901 F.2d. 387, 392 (4th Cir. 1990); see also Riccio v. Cty. of Fairfax, 907
F.2d 1459, 1469 (4th Cir. 1990) (“If the state law grants more procedural rights than the
Constitution would otherwise require, a state’s failure to abide by that law is not a federal due

process issue.”).*

CONCLUSION
For the reasons set forth above, the Court will by separate Order grant Defendants’ Motion
for Summary Judgment (ECF No. 10) and deny Plaintiff's Motion to Deny Summary Judgment
(ECF No. 13), Plaintiff's Motion for Summary Judgment (ECF No. 14) and Plaintiff's

Motion for a Jury Trial. (ECF No. 18). Summary judgment will be entered in favor of Defendants.

Dated this LE day of May, 2019.
FOR THE COURT:

Deme K AP er

James K. Bredar
Chief Judge

 

 

* Having found no constitutional violation, the Court need not address Defendants’ other affirmative defenses,
including qualified immunity.

13
